April 01, 2011

Mr. C. M. Henkel III
Fritz, Byrne Head & Harrison, PLLC
500 N. Shoreline, Suite 901
Corpus Christi, TX 78401

Mr. Robert Anderson
Anderson Lehrman Barre & Maraist LLP
Gaslight Square
1001 Third Street, Suite 1
Corpus Christi, TX 78404
Mr. G. Don Schauer
Schauer & Simank, P.C.
615 Upper North Broadway, Suite 2000
Corpus Christi, TX 78477

RE:   Case Number:  10-0243
      Court of Appeals Number:  13-09-00426-CV
      Trial Court Number:  08-61515-4

Style:      VERONICA ELLIS AND PACESETTER BUILDERS, INC. D/B/A COLDWELL
      BANKER PACESETTER STEEL REALTORS
      v.
      DR. RON AND TANA SCHLIMMER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Patsy Perez   |